Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Belinda Renee Bryant appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2008) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bryant, Nos. 5:95-cr-00149-H-1; 5:05-cv-00075-H (E.D.N.C. Sept. 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.